Citation Nr: 1030001	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-17 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine 
spondylosis and degenerative disc disease with disc herniation 
and nerve compression at L4-5, claimed as degenerative back and 
stenosis.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left foot condition.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney at 
Law




ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for thoracolumbar spine 
spondylosis and degenerative disc disease with disc herniation 
and nerve compression at L4-5, claimed as degenerative back and 
stenosis, hypertension, type 2 diabetes mellitus, a left foot 
condition, bilateral hearing loss and depression.
 
On his May 2009 substantive appeal, the Veteran indicated that he 
wished to appeal the issues of entitlement to service connection 
for thoracolumbar spine spondylosis and degenerative disc disease 
with disc herniation and nerve compression at L4-5, type 2 
diabetes mellitus, a left foot condition and bilateral hearing 
loss.  As such, these are the issues before the Board.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  There is no competent evidence linking the Veteran's 
thoracolumbar spine spondylosis and degenerative disc disease 
with disc herniation and nerve compression at L4-5 to his time in 
service.

2.  There is no competent evidence linking the Veteran's diabetes 
mellitus to his military service.

3.  There is no competent evidence linking the Veteran's left 
foot condition, arthritis of the left second metatarsal 
phalangeal joint (MPJ), to his military service.


CONCLUSIONS OF LAW

1.  Thoracolumbar spine spondylosis and degenerative disc disease 
with disc herniation and nerve compression at L4-5 was not 
incurred in, or aggravated by, active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).   

2.  Diabetes mellitus was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).   

3.  A left foot condition, to include arthritis of the left 
second MPJ, was not incurred in, or aggravated by, active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in February 2008 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim(s) and of the Veteran's and 
VA's respective duties for obtaining evidence.  The letter also 
informed the Veteran how disability ratings and effective dates 
are calculated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).
 
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Service treatment records, VA medical records, non-VA 
medical records and lay statements have been associated with the 
record.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claims of entitlement to service 
connection for back and left foot conditions, it is noted that 
the Veteran did receive minor in-service treatment for both his 
back and left foot.  He was treated for both a sprained left foot 
and for lower back discomfort in March 1975.  However, following 
that treatment, the Veteran did not complain about either his 
foot or back for the remainder of his time in service, and the 
Veteran's back and lower extremities were found to be normal on 
his separation physical.  Following service, no medical treatment 
for either back or foot problems is shown for more than two 
decades; and no evidence (medical or lay) has suggested a link 
between the Veteran's service and his current left foot and back 
disabilities.  As such, no examination is warranted.

In terms of his claim for entitlement to service connection for 
diabetes mellitus, there is no evidence of treatment for or 
diagnosis of diabetes mellitus while the Veteran was in service, 
and the first post-service indication of a diagnosis of diabetes 
mellitus is not shown until 30 years following his discharge from 
service.  In addition, there is no evidence that the Veteran 
served in Vietnam.  As such, the Board finds that an examination 
for diabetes mellitus is not warranted. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection - thoracolumbar spine spondylosis and 
degenerative disc disease with disc herniation and nerve 
compression at L4-5 

The Veteran's service treatment records show that he was seen in 
March 1975 for discomfort in the right lower back.  He indicated 
that he had been lifting heavy objects and strained his back.  He 
had minor limitation of motion and no neurological problems.  The 
assessment was a strained spinus erectus at the L4-5 region.  He 
underwent physical therapy and was placed on lifting restriction 
for a month.  The Veteran did not voice any additional back 
complaints during the remainder of his time on active duty and at 
his separation physical, the Veteran's spine was found to be 
normal. 

In January 2008, more than 30 years after separating from 
service, the Veteran filed a claim seeking service connection for 
a lower back disability.  However, the Veteran provided no 
indication why he felt service connection should be granted.  
Rather, he listed the onset date of his back disability as his 
date of enlistment.

Treatment records do show evidence of a current back disability.  
However, the first post-service evidence of a back problem did 
not appear for nearly 30 years after service.
 
In December 2006 the Veteran complained of low back pain with no 
radiation, and he was placed under observation.  In January 2007 
the Veteran was assessed with low back pain with degenerative 
changes and x-rays revealed mild to moderate degenerative changes 
especially in the lower lumbosacral spine and including the facet 
joints of the lower lumbosacral spine, with no obvious fracture 
or dislocation.  A May 2007 x-ray revealed spondylosis and 
degenerative disc disease at multiple levels and disc herniation 
with nerve root compression at L4-5.  A July 2007 VA medical 
record shows that the Veteran had a history of degenerative disc 
disease, with possible spinal stenosis of the lumbar spine.  

However, there is no suggestion found anywhere in the service 
treatment records that the Veteran's lower back pain was in any 
way related to his time in service.  In fact, in an August 2007 
VA medical record, it was noted that the Veteran reported that 
his low back pain had been present for only about two years.  

A March 2008 VA chiropractic consult report shows that the 
Veteran complained of central lumbar pain and intermittent 
bilateral anterior thigh pain and numbness which had its onset in 
1989 and was slowly getting worse.  The Veteran indicated that he 
had received cortisone shots that did not work.  August and 
September 2008 VA chiropractor reports show that the working 
diagnosis was sacroiliac and lumbar segmental joint dysfunction.

On his substantive appeal, the Veteran indicated that he felt his 
conditions had their origins in military service, but this 
statement is too remote and generic to carry any weight.  It is 
undisputed that the Veteran currently has a back disability, but 
a current disability is but one of the requirements for service 
connection.  
 
While the Veteran strained his back in service in March 1975, 
this acute injury appears to have resolved, as there were no 
other back complaints in service and the Veteran's separation 
physical found a normal spine.  Additionally, private medical 
records showing treatment for other medical issues from September 
1994 through May 2005 do not reflect any back complaints or 
diagnoses of any back conditions.  

The first post-service indication of back pain is in December 
2006, 30 years after his release from active duty.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  None of the 
doctors who treated the Veteran's back disorder ever even 
suggested that it was in any way linked to his time on active 
duty.  While the Veteran currently has a lumbar spine disorder, 
there is no evidence that this is connected to his in-service 
back strain.  38 C.F.R. § 3.303.

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as there 
is no evidence in the claims file that the Veteran's 
thoracolumbar spine spondylosis and degenerative disc disease 
with disc herniation and nerve compression at L4-5 manifested to 
a compensable degree within one year of his discharge, service 
connection on a presumptive basis is not warranted.  38 C.F.R. 
§§ 3.307, 3.309.  

As such, service connection is not warranted for the Veteran's 
thoracolumbar spine spondylosis and degenerative disc disease 
with disc herniation and nerve compression at L4-5; and the 
Veteran's claim is therefore denied.
Service connection - diabetes mellitus

The Veteran has filed a claim for service connection for diabetes 
mellitus.  However, the evidence unfortunately does not support 
his claim.

Service treatment records do not reflect treatment for or a 
diagnosis of diabetes mellitus; and the Veteran was not diagnosed 
with diabetes mellitus for several decades following service.

A March 1998 private medical record shows that the Veteran was 
evaluated for problems associated with his new onset diabetes.  
Private and VA medical records since that time show ongoing 
treatment for the Veteran's diabetes mellitus. 

The Board finds that, based upon the evidence of record, service 
connection is not warranted for the Veteran's diabetes mellitus.  
The Veteran was not diagnosed with diabetes mellitus for more 
than 30 years after his discharge from active duty.  None of the 
doctors who have been treating his diabetes mellitus have even 
suggested that his diabetes mellitus is in any way associated 
with his time on active duty.  

With no evidence of any in-service treatment or diagnosis, and no 
medical nexus between his diabetes mellitus and his time in 
service, the criteria for service connection simply have not been 
met.  

The Board notes that diabetes mellitus is a condition for which 
presumptive service connection is available; however, as there is 
no evidence that his diabetes mellitus manifested within one year 
of his discharge from service or that the Veteran served his time 
on active duty in Vietnam, service connection on this basis is 
not warranted.  38 C.F.R. § 3.307, 3.309.

As such, the Veteran's claim is denied.




Service connection - left foot condition

Service treatment records reflect that the Veteran was seen in 
March 1975 for pain and swelling in his left foot which had been 
present for two days.  He had mild edema and decreased range of 
motion.  The assessment was a sprain.  He was provided with a 
wrap and instructed to stay off his feet for two days.  Following 
this treatment record, however, there was no further foot related 
complaint voiced while the Veteran was in service; and the 
Veteran's separation physical found his lower extremities to be 
normal with no diagnosis of any left foot disorder.
 
Following separation, there is no evidence of any left foot 
problem for many years.  In fact, in a November 1994 private 
medical record it was noted that the Veteran had normal lower 
extremities.  In August 1998 the Veteran complained of left foot 
pain and was diagnosed with plantar fasciitis.  He was given 
exercises.

A July 2007 VA medical record shows that the Veteran complained 
of left foot pain which had been present for between a month and 
six weeks.  He denied any trauma and indicated that the pain was 
in the ball of his foot.  The assessment was left second 
metatarsal head tenderness.  August 2007 VA medical records show 
that the Veteran complained of pain in his left toes.  A December 
2007 VA podiatry note shows that the Veteran had pain with 
palpation of the second submetatarsal on the left and the dorsum 
of the MPJ with plantar flexion of the left second digit.  The x-
ray impression was severe flattening of the left second 
metatarsal head.  The impression was arthritis of the left second 
MPJ.  The Veteran was referred for orthotic inserts for his 
shoes.

As such, the medical evidence does confirm the presence of a left 
foot disability.  However, the evidence of record does not show 
that service connection is warranted.  While the Veteran's 
service treatment records show that he sprained his left foot 
while he was in service, it appears that this resolved, as there 
are no other complaints of left foot pain during service and his 
separation examination reflected normal lower extremities.  The 
first post-service indication of a left foot problem is in August 
1998, 22 years after service.  The Veteran's current diagnosis is 
left foot arthritis, which was not found until 2007, over 30 
years after his release from active duty.  In July 2007, the 
Veteran himself reported that his left foot pain had been present 
for less than six weeks.  Maxson, supra.  While the Veteran 
currently has a left foot disorder, there is no evidence that 
this is connected to his in-service left foot sprain.  None of 
the doctors have linked the Veteran's left foot disorder with his 
time on active duty.  

The Board notes that arthritis is a disorder for which 
presumptive service connection is available.  However, as there 
is no evidence in the claims file that the Veteran's arthritis 
manifested to a compensable degree within one year of his 
discharge, service connection on a presumptive basis is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

As noted, the Veteran has contended he has back and left foot 
disorders and diabetes mellitus as a result of his time on active 
duty; however, the Veteran, as a layperson, is not competent to 
render an opinion regarding medical diagnosis or medical opinion 
on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Additionally, even were the Board to conclude that the Veteran 
were competent, he has not provided any statements describing any 
post-service symptoms that might explain the multiple decades 
with no complaints or medical treatment for any of the 
disabilities he currently seeks service connection for.

As such, the criteria for service connection for a left foot 
disorder have not been met, and the Veteran's claim is therefore 
denied.  


ORDER

Service connection for thoracolumbar spine spondylosis and 
degenerative disc disease with disc herniation and nerve 
compression at L4-5, claimed as degenerative back and stenosis, 
is denied.

Service connection for diabetes mellitus is denied.

Service connection for a left foot condition is denied.

REMAND

The Veteran contends that he has a bilateral hearing loss that 
began during active duty.  

For VA purposes hearing loss will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

At entry into service in October 1973, an audiogram revealed some 
decibel loss in the Veteran's ears, but it was insufficient to 
constitute hearing loss for VA purposes.  While in service in 
September 1976, the Veteran complained about diminished hearing 
and it was noted that he had moderate high frequency 
sensorineural hearing loss, bilaterally, with excellent speech 
discrimination.  The Veteran was put on a profile.  His 
separation physical reflected hearing loss, pursuant to VA 
regulations, at 4000 Hertz in both ears.  

Following service, there is no evidence of any hearing treatment 
for many years.  In August 2005, the Veteran was provided with 
hearing aids.  However, he has not been provided with an 
audiological examination to determine if he has hearing loss for 
VA purposes and if so whether it is related to his complaints of 
hearing loss during service.  

The Board finds that the evidence of record shows that the duty 
to assist requires that a VA medical examination be provided.  
McLendon, supra.  On remand, the AOJ should provide the Veteran 
with an audiological examination, by a licensed audiologist, in 
order to determine whether his current hearing loss meets the 
criteria for VA regulations and, if so, whether it is related to 
his time on active duty.  38 C.F.R. § 4.85, 4.86. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
the Veteran to be afforded an audiological 
examination to determine whether his 
current hearing acuity is diminished in 
either ear to the point that it would be 
considered to be a disability for VA 
purposes as defined by 38 C.F.R. § 3.385.  
If a hearing disability for VA purposes is 
found in either ear, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or more 
probability) that the hearing loss began 
during or was otherwise caused by his 
military service.  A complete rationale 
should be provided for any opinion 
expressed, and the examiner should address 
the service treatment records showing high 
frequency hearing loss.
 
2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim.  
If any determination remains unfavorable to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may have adverse consequences on 
his claims.  38 C.F.R. § 3.655.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition warranted 
in this case, pending completion of the above.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


